Title: To George Washington from Henry Knox, 20 June 1791
From: Knox, Henry
To: Washington, George



Sir.
War-department [Philadelphia], June 20th 1791

I beg leave to congratulate you upon your arrival at Mount Vernon after so lengthy a journey, and at such a sultry season of the year.
Mr Lear has informed me that you did not receive any letters from any of the other secretaries between the 15th and 30th of May, and desired me if any had been written by me during that period to transmit duplicates—But mine of the 30th ultimo of which duplicates were addressed was the first to reach you on your return.
Not having any material information to submit to you in addition to mine of the 16th instant I shall not further intrude upon you by this post—But if any thing of importance should occur previously to your arrival, I shall have the honor to inform you thereof. I have the honor to be Sir, with the highest respect, Your most obedt and very humble Servant

H. Knox

